DETAILED ACTION

This office action is responsive to communication(s) filed on 1/13/2022.
 	Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)(d), which papers have been placed of record in the file. 


Allowable Subject Matter
Claims 1-12 are allowed.
Regarding claim 1, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a method for providing data from a transmitter for processing by a first receiver, as amended.
Regarding claims 2-4 and 7-12, they are allowable at least because they are dependent on independent claim 1.
The closest prior art, Davis (US 6,618,775) discloses similar teachings but fails to disclose the limitations recited above. Davis thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 5, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a non-transitory electronic memory medium on which is stored a computer program for providing data from a transmitter, as amended.
The closest prior art, Davis (US 6,618,775) discloses similar teachings but fails to disclose the limitations recited above. Davis thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Regarding claim 6, the following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest a device, as amended.
The closest prior art, Davis (US 6,618,775) discloses similar teachings but fails to disclose the limitations recited above. Davis thus fails to anticipate or render the above underlined portions obvious, either singularly or in combination with other references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G NORMAN whose telephone number is (571)270-5477.  The examiner can normally be reached on 8:00AM -- 6:00PM Mon-Thur. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571)272-1852.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

/JAMES G NORMAN/
Primary Examiner, Art Unit 2827